          Case 7:18-cv-00098-VB Document 74 Filed 12/11/20 Page 1 of 1




December 11, 2020                                                              445 HAMILTON A VENUE, S UITE 1206
                                                                               WHITE PLAINS, NY 10601
                                                                               (914) 683-1200
VIA ELECTRONIC FILING
                                                                               D ARIUS P. C HAFIZADEH
                                                                               PARTNER
Hon. Vincent L. Briccetti, U.S.D.J.                                            DIRECT: (914) 683-1212
United States District Court, Southern District of New York                    F AX :    (914) 683-1210
                                                                               DCHAFIZADEH@HARRISB EACH . COM
300 Quarropas Street, Room 630
White Plains, NY 10601

       RE:     Koller-Gurgigno v. City of Yonkers, et al. - Dkt. No.: 18-cv-00098 (VB)

Dear Judge Briccetti:

        This firm represents Defendants, the City of Yonkers, Lieutenant Jeremiah Foley,
Sergeant (now Lieutenant) James McGovern, Officer Patrick Salierno (now retired) and Officer
Vincent Gurgigno, Jr. (collectively, the “City Defendants”) in the above-referenced action. We
respectfully submit this letter pursuant to your Honor’s individual practices, to request a three (3)
week extension of time to file/serve the City Defendants’ anticipated motion for summary
judgment. Plaintiff’s counsel has consented to the requested extension and, in turn, requested an
enlarged timeframe to file opposition papers, which we also consent to.

        Pursuant to the current briefing schedule directed by the Court, the City Defendants’
motion for summary judgment is due to be filed by December 31, 2020, Plaintiff’s opposition is
due to be filed February 1, 2021, and reply papers are due by February 16, 2021.

       The requested revision to that briefing schedule is as follows: motion papers filed by
January 21, 2021; opposition filed by March 4, 2021; and reply filed by March 18, 2021.

        This is the City Defendants’ first request for an extension of time to file their anticipated
motion for summary judgment. We request this adjournment to allow the office time to file a
motion for permission to file certain documents which will accompany the motion papers under
seal (since the documents that relate to Plaintiff’s underlying criminal prosecution were sealed
under Criminal Procedure Law § 160.50). In addition, this request is made because I am engaged
in court ordered depositions and have written submissions in other matters due within the next
two weeks, and due to the upcoming holiday week at the end of the month.

       Thank you for the Court’s consideration of this request. Should the Court require any
additional information, please do not hesitate to contact me.

                                                      RESPECTFULLY SUBMITTED,

                                                      /S/ Darius P. Chafizadeh

                                                      DARIUS P. CHAFIZADEH
VIA ECF
cc:   John P. Hannigan, Esq.
      Justin M. Gardner, Esq.
